                                                                            FILED IN COURT
                                                                            ASHEVILLE, NC

                                                        [)EC - 7 tUO
                IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DTSTRTCT OF NORTH CAROLTNAT*.J1"#?"fF"-131
                         ASHEVILLE DIVISION

                          DOCKET NO. I :20-CR-00078

UNITED STATES OF AMERICA
                                                 CONSENT ORDERAND
V.                                             JUDGMENT OF FORF'EITURE

(2) KELSEY LANE MASON


      WHEREAS, the defendant, KELSEY LANE MASON, has voluntarily
pleaded guilty punuanttoFed. R. Crim. P. I 1 to one or more criminal offenses under
which forfeiture may be ordered;

       WHEREAS, the defendant andthe United States stipulate and agreethat the
property described belowconstitutesproperfy derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such properfy; and/or properfy used in any manner to facilitate
the commission of such offense(s);or substitute property as defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P. 32.2(e); and is therefore subject to forfeiture pulqanl
to 18 U.S.C. $ 924(d) and28 U.S.C. 5 2461(c), provided, however, that such
forfeiture is subject to any and all third party claims and interests, pending final
adjudication herein; the defendant waives her interest, if any, in the property and
agrees to the forfeiture of such interest;

      WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2regardingnoticeofthe forfeiturein the charginginstrument, announcement
of the forfeiture at sentencing and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuantto Fed. R. Crim. P.32.2(b\ 1) & (c)(2), the Court finds
that there is the requisite nexus between the properfy and the offense(s) to which the
defendant has pleaded gu ilty;




     Case 1:20-cr-00078-MR-WCM Document 36 Filed 12/07/20 Page 1 of 3
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding conceming any
of the property described below. Ifthe defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any adm in istrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting ofthe
stay and consentsto forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this CourtNo. 3:05MC302-C (September
8, 2005);

     NOW, THEREFORE,IT IS HEREBY ORDERED THAT thc                           fOIIOWiNg
properfy is forfeited to the United States:

           o Springfield XD9, .40 catiber pistol, serial number GM913985;
           . Twenty (20) rounds of assorted 9mm caliber ammunition;
           o Springfietd XD40, .40 caliber pistol, serial number U5442675;
           o Twelve (12) rounds of assorted .40 caliber ammunitionl and
           r Twenty (20) rounds of assorted .40 caliber ammunition.
      The United States Marshal andlor other property custodian for           the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

      If and to the extent required by feO. n. Crim. P. 32.2(b)(6),21 U.S.C. $
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice ofthis forfeiture.

      As to any firearms and/or ammunition listed above and/or in the charging
instrument, defendant consents to disposal by federal, state, or local law enforcernent
authorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and waives any and all right to further notice of such process or
such destruction.

      Any person, other than the defendant, asserting any legal interest in the
property may, within thifty days of the publication of notice or the receipt of notice,




     Case 1:20-cr-00078-MR-WCM Document 36 Filed 12/07/20 Page 2 of 3
whichever is earlier, petition the court for a hearingto adjudicate the validity ofthe
alleged interest.

      Pursuant to Fed R. Crim. P.32.2@)(3), upon entry ofthis Order ofForfeiture,
the United States Attomey's Office is authorizdto conduct any discovery neoded
to identiff,locate or dispose of the property, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuantto Fed. R
Civ. P. 45.

       Following the Court's disposition of all timelypetitions filed, a final order of
forfeiture shall be entered, as provided by Fed. R. Crim. P. 32.2(c)(2).If no third
pafiy files a timely petition, this order shall become the final order and judgment of
forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United States shall
have clear title to the property and shall dispose of the property according to law.
Pursuant to Fed. R. Crim. P. 32.2(b)(4XA), the defendant consents that this order
shall be final as to defendant upon filing.

SO AGREED:




 ONATHAN D. LE,TZRING
Assistant Un ited States Attomey




Defendant                                  Attorney forDefendant



                                           Signed:   2gt-L-1:,zo2o
                                           W. CARI,E               CALF
                                           United States       istrate Judge
                                           Western Dist      ofNorth Carolina




    Case 1:20-cr-00078-MR-WCM Document 36 Filed 12/07/20 Page 3 of 3
